ORDER
PER CURIAM:
Jerrim Johnson appeals from the trial court’s judgment convicting him of murder in the second degree and armed criminal action after a jury trial. Johnson contends that the trial court (1) erred in overruling his Batson objection to the State’s peremptory strike of an African-American venireperson because the explanation given was a pretext for a race-based strike; and (2) plainly erred in permitting the State to present testimony from Detective Ray Lenoir and Vincent Lange that Johnson was hiding in a basement cabinet when the police arrived at his home to arrest him because the evidence was not logically relevant and its probative value was outweighed by its prejudicial value. We affirm. Rule 30.25(b).